                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION



 VERRAGIO, LTD,                                        Case Number: 1:19-cv-603

                Plaintiff,                             Assigned Judge: Hon. Virginia M. Kendall

        vs.                                            Designated
                                                       Magistrate Judge: Hon. Mary M. Rowland
KD CREATIONS JEWELRY INC.,

                Defendant.

    PLAINTIFF’S MOTION THAT THE CLERK OF THE COURT ENTER A DEFAULT
              AGAINST DEFENDANT KD CREATIONS JEWELRY INC.

       Plaintiff, Verragio, Ltd. (“Verragio”), respectfully requests the Clerk of the Court to enter a
default against Defendant KD Creations Jewelry Inc. (“KD Creations”) pursuant to Rule 55(a) of the
Federal Rules of Civil Procedure for their failure to plead or otherwise defend this action. In support
of this motion, Verragio states as follows:
       1.      On January 29, 2019, Verragio filed a Complaint for Copyright Infringement and
Trademark Infringement, alleging multiple violations of Trademark and Copyright Laws of the
United States, 15 U.S.C. §§ 1051, et seq., and 17 U.S.C. §§ 101, et seq., respectively.
       2.      On February 8, 2019, Verragio properly served Defendant KD Creations with the
Complaint and a Summons. See previously filed Executed Summons (Docket #10).
       3.      KD Creations’ answer to the Complaint or other responsive pleading was due within
21 days, excluding the day of service Fed. R. Civ. P. 12(a)(1). Consequently, KD Creations’ answer
to the Complaint was due on or before March 1, 2019.
       4.      KD Creations has failed to answer, plead, or otherwise respond to the Complaint.
       5.      The Federal Rules of Civil Procedure distinguish between entry of default and entry of
a default judgment. Lowe v. McGraw-Hill co., Inc., 361 F.3d 335, 339 (7th Cir. 2004). First, the
clerk of the court is directed to enter the default of “a party against whom a judgment for affirmative
relief is sought” when that party “has failed to plead or otherwise defend, and that failure is shown by
affidavit or otherwise.” Fed. R. Civ. P. 55(a). After the entry of default has been entered by the
clerk, the party seeking default may file a motion requesting a default judgment. Fed. R. Civ. P.
55(b); UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d 837, 840 (S.D. Ill. 2006).
       6.      Because KD Creations has failed to plead or otherwise defend this action, entry of a
default against them is warranted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.
                                                   1
        WHEREFORE, Verragio respectfully requests that the Clerk of the Court enter a default

against Defendant KD Creations Jewelry Inc.

                                                      Respectfully submitted,

                                                      TUCKER ELLIS LLP


                                                      By: /s/Howard A. Kroll
                                                      Howard A. Kroll – CA Bar No. 100981
                                                      Tucker Ellis LLP
                                                      515 South Flower Street
                                                      42nd Floor
                                                      Los Angeles, CA 90071
                                                      Telephone: 213-430-3400
                                                      Facsimile: 213-430-3409

                                                      Attorneys for Plaintiff
                                                      Verragio, Ltd.




                                                2
1423322.1
